EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Nicholas A. Somers  on 03/02/2022. Please see attached proposed amendments with the header "16752257 Proposed Amendments Attached to email sent on 03/01/2022" for marked up versions of the below claims being entered. 
The application has been amended as follows: 
Claims 5–8, 13 and 17–21 are canceled. 
The remaining claims are replaced with the following:
1.	 An additive manufacturing system, comprising:
a support; and
a print head configured to discharge a material, the print head being operatively connected to and moveable by the support during discharge of the material, the print head including:
an outlet configured to discharge the material to form a surface;
an actuator;
a compactor connected to the actuator and being configured to compact the surface, the actuator being configured to translate the compactor in a direction substantially perpendicular to the surface; and
at least one cure enhancer connected to the compactor and configured to translate with the compactor, the at least one cure enhancer configured to expose the surface to a cure energy.

2.	 The additive manufacturing system of claim 1, wherein the compactor includes:
a bracket;
a roller; and
an axle rotationally connecting the roller to the bracket.

3.	 The additive manufacturing system of claim 2, wherein the at least one cure enhancer is connected to the bracket.
4.	 The additive manufacturing system of claim 1, wherein the at least one cure enhancer includes at least one optical tube configured to transmit light energy.
5-8.	(Cancelled).
9.	 The additive manufacturing system of claim 1, further including a wetting mechanism located upstream of the outlet, the wetting mechanism configured to wet the material with a liquid matrix that is curable by the cure energy.
10.	 The additive manufacturing system of claim 1, wherein:
the at least one cure enhancer includes a first cure enhancer and a second cure enhancer; and
the first cure enhancer and the second cure enhancer are oriented at an angle between approximately 5-60° relative to a normal plane extending through the material at a location of cure energy exposure.
11.	 The additive manufacturing system of claim 10, wherein the first cure enhancer and the second cure enhancer are oriented toward the compactor at an angle between 
12.	 An additive manufacturing system, comprising:
a nozzle configured to discharge a continuous reinforcement at least partially wetted with a matrix;
a compactor configured to apply a pressure to the continuous reinforcement at least partially wetted with the matrix after discharge from the nozzle; 
at least one cure enhancer configured to expose the matrix to a cure energy; and
an actuator operably connected to the compactor, wherein the actuator is configured to collectively move the at least one cure enhancer and the compactor  relative to the nozzle and in a direction that is substantially parallel with the pressure applied by the compactor.
13.	(Cancelled).
14.	 The additive manufacturing system of claim 12, wherein:
the at least one cure enhancer includes a first cure enhancer and a second cure enhancer; and
the first cure enhancer and the second cure enhancer are disposed between approximately 5-60° relative to a normal plane extending through the continuous reinforcement at a location of cure energy exposure.
15.	 The additive manufacturing system of claim 14, wherein the first cure enhancer and the second cure enhancer are oriented toward the compactor at an angle between approximately 5-45° relative to the normal plane extending through the continuous reinforcement at the location of cure energy exposure.

17-20. (Cancelled).
21.	(Cancelled).
22.	 The additive manufacturing system of claim 1, wherein the at least one cure enhancer is fixedly connected to the compactor.
23.	 The additive manufacturing system of claim 12, wherein the at least one cure enhancer is connected to the compactor.
24.	 The additive manufacturing system of claim 12, wherein:
the compactor includes a roller configured to apply the pressure to the continuous reinforcement; and
the at least one cure enhancer is configured to expose the matrix to the cure energy at least one of:
after compaction by the roller, or
during the compaction by the roller.
25.	 A system, comprising:
a support; and
a print head being operatively connected to and moveable by the support, the print head, comprising:
a dispensing module having an outlet configured to discharge a continuous reinforcement;

a compacting module connected to the actuator, the actuator being configured to cause the compacting module to apply a force to compact the continuous reinforcement discharged from the outlet; and
a cure enhancer connected to and movable with the compacting module in a direction that is substantially parallel with the force applied by the compacting module, the cure enhancer being configured to direct cure energy to the continuous reinforcement.

26.	 The system of claim 25, wherein:
a first plane extends through the dispensing module;
a second plane extends through the dispensing module, the second plane being substantially orthogonal to the first plane; and
the cure enhancer is at least one of:
oriented towards the first plane, or
oriented towards the second plane.
27.	 The system of claim 25, wherein at least one of:
the compacting module includes a roller configured to compact the continuous reinforcement;
the cure enhancer is configured to direct cure energy to the continuous reinforcement after compaction by the roller; or
the cure enhancer is configured to direct the cure energy to the continuous reinforcement during compaction by the roller.
28.	 The system of claim 25, wherein:

the actuator is moveable in a second direction that is substantially orthogonal to the first direction during discharge of the continuous reinforcement.

29. The additive manufacturing system of claim 12, further comprising a bracket, wherein:
the actuator connects to the bracket;
the compactor connects to the bracket; and
the at least one cure enhancer connects to the bracket.

Reasons for Allowance
	Claims 1–4, 9–12, 14–16 and 22–29 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a system with a printhead having an acutator, a cure enhancer, and a compactor where both the cure enhancer and the compactor are configured move/translate in a manner perpendicular to a surface where a material is compacted via an acutator. Please see the below annotation of Applicant's Figure 2 a Figure 3 illustrating the cure enhancer (at 18 in Figure 2), compactor (at 36 in Figure 3), and the actuator (illustrated in both and labeled as 42 in Figure 3):
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    635
    509
    media_image1.png
    Greyscale
        
    PNG
    media_image2.png
    629
    476
    media_image2.png
    Greyscale

(annotation of Applicant's Figures 2 and 3 filed 01/24/2020).
	This allowable feature is articulated in various ways in each of the independent claims. Care is taken below to set out the allowable features in each of the independent claims: 
independent claim 1's " an actuator; a compactor connected to the actuator and being configured to compact the surface, the actuator being configured to translate the compactor in a direction substantially perpendicular to the surface; and at least one cure enhancer connected to the compactor and configured to translate with the compactor, the at least one cure enhancer configured to expose the surface to a cure energy."
independent claim 12's "a compactor configured to apply a pressure to the continuous reinforcement at least partially wetted with the matrix after discharge from the nozzle; at least one cure enhancer configured to expose the matrix to a cure energy; and an actuator operably connected to the compactor, wherein the actuator is configured to collectively move the at least one cure enhancer and the compactor  relative to the nozzle and in a direction that is substantially parallel with the pressure applied by the compactor.
independent claim 25's " an actuator; a compacting module connected to the actuator, the actuator being configured to cause the compacting module to apply a force to compact the continuous reinforcement discharged from the outlet; and a cure enhancer connected to and movable with the compacting module in a direction that is substantially parallel with the force applied by the compacting module, the cure enhancer being configured to direct cure energy to the continuous reinforcement.
(partial reproduction of claims 1, 12, and 25) (underline added).
	Simply stated, the prior art fails to disclose the above idea:

[AltContent: ]
    PNG
    media_image3.png
    453
    363
    media_image3.png
    Greyscale

(annotation of US 20170028623's Figure 21). However, this movement is rotational and parallel to the surface which is compacted and perpendicular to the pressure applied by the compaction roller, i.e., the inverse of the allowable feature identified above. Restated differently, this reference fails to teach that the compactor/cure enhancer are moved substantially perpendicular to a surface which is compacted and fails to teach that the compacter/cure enhancer move in a direction parallel to the force/pressure applied by the compactor.
	The following references were also considered but failed to remedy the above deficiencies:

US 20160046082 (of record) ;
US 20160114532 (of record) ;
US 20160136885 (of record) ;
US 20170341300;
US 20180126639 (of record);
US 20180207850;
US 20190001562 (of record); and
US 4938824.
Therefore, independent claims 1, 12, and 25 are allowed.
Dependent claims 2 – 3, 9 – 11, 14 – 16, 22 – 24, and 26 – 29 are allowed for the same reasons via their dependency on one of the above independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
	Claims 1 – 4, 9 – 12, 14 – 16, and 22 – 29 are allowed. Applicant's remarks are persuasive to the extent they conform to the above reasons for allowance.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743